Citation Nr: 0401520	
Decision Date: 01/15/04    Archive Date: 01/28/04

DOCKET NO.  02-13 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an effective date earlier than November 16, 
1994, for the grant of compensation benefits under the 
provisions of 38 U.S.C.A. § 1151 (West 2002) for sterility.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel




INTRODUCTION

The veteran served on active duty from January 1970 to July 
1970 and from June 1975 to May 1976.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a December 2000 Decision Review Officer 
decision of the Portland, Oregon, Department of Veterans 
Affairs (VA) Regional Office (RO).  

In a March 2000 rating decision, the RO effectuated the 
Board's grant of compensation benefits under the provisions 
of 38 U.S.C.A. § 1151 for sterility and assigned an effective 
date of October 29, 1997.  The veteran appealed the effective 
date assigned.  In a December 2000 decision, the Decision 
Review Officer determined that the March 2000 rating decision 
contained clear and unmistakable error in assigning an 
effective date of October 29, 1997, and granted an effective 
date of November 16, 1994, for the award of compensation 
benefits under the provisions of 38 U.S.C.A. § 1151 for 
sterility, to include entitlement to special monthly 
compensation for loss of use of a creative organ.  The 
veteran asserts that an earlier effective date is warranted, 
and thus the appeal continues.


FINDINGS OF FACT

1.  In a statement received by the veteran on November 16, 
1994, he complained that he had not had a normal ejaculation 
since having undergone a prostatectomy at a VA facility in 
the 1970s.  

2.  There was no informal claim, formal claim, or written 
intent to file a claim for compensation benefits under the 
provisions of 38 U.S.C.A. § 1151 for sterility prior to 
November 16, 1994.  




CONCLUSION OF LAW

The criteria for an effective date earlier than November 16, 
1994, for the grant of compensation benefits under the 
provisions of 38 U.S.C.A. § 1151 for sterility have not been 
met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 2002); 
38 C.F.R. §§ 3.155(a), 3.400 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION
I.  Duty to Notify and Assist

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA or filed before 
the date of enactment and not yet final as of that date.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002); see Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991); cf. Dyment v. Principi, 287 F.3d. 1377 (Fed. Cir. 
2002) (holding that only section four of the VCAA, amending 
38 U.S.C. § 5107, was intended to have retroactive effect).  

The final rule implementing the VCAA was published on August 
29, 2001, see 66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001), 
and is codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2002).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date.

In this case, VA's duties have been fulfilled to the extent 
possible.  First, VA must notify the veteran of evidence and 
information necessary to substantiate his claim.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2002); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The veteran 
was notified of the information necessary to substantiate his 
claim by means of the discussion in the August 2002 statement 
of the case.  The Board notes that the determination of 
whether an earlier effective date is warranted is very fact 
specific.  Thus, the statement of the case addressed the 
facts in this case and why the veteran was not entitled to an 
earlier effective date for the award of compensation benefits 
under the provisions of 38 U.S.C.A. § 1151 for sterility.  
The veteran had argued that he should be granted an effective 
date of 1978 because he had raised an informal claim for 
compensation benefits under the provisions of 38 U.S.C.A. 
§ 1151 and that a 1978 rating decision denied the claim and 
he had not been properly informed of the denial.  He also 
argued that the provisions of 38 C.F.R. § 3.157 applied to 
his claim for an earlier effective date.  Thus, the veteran 
demonstrated that he is aware of the evidence necessary to 
substantiate his claim for an earlier effective date.  

Regardless, the Decision Review Officer provided detailed 
reasons and bases as to why the 1978 VA examination report 
was not an informal claim for compensation benefits under the 
provisions of 38 U.S.C.A. § 1151, why the 1978 rating 
decision did not deny a claim for compensation under the 
provisions of 38 U.S.C.A. § 1151 for sterility, and why 
38 C.F.R. § 3.157 did not apply to his claim for an earlier 
effective date.  The Decision Review Officer stated that the 
first time the veteran had showed an intent to file a claim 
for compensation benefits under the provisions of 38 U.S.C.A. 
§ 1151 for sterility was in a statement received by him on 
November 16, 1994.  Therefore, the veteran was informed that 
the evidence necessary to establish an earlier effective date 
for the grant of compensation benefits under the provisions 
of 38 U.S.C.A. § 1151 for sterility would be evidence showing 
that he had filed a claim, whether formal or informal, prior 
to November 1994.  Also, in the August 2002 statement of the 
case, the RO provided the veteran with the regulations that 
address effective dates.  

Second, in the same document, VA must inform the veteran of 
which information and evidence he was to provide to VA and 
which information and evidence VA would attempt to obtain on 
his behalf.  In the August 2002 statement of the case, the RO 
informed the veteran that it must make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate his claim.  It told the veteran that as long as 
he adequately identified the records, that VA would assist in 
obtaining them.  The RO stated that it was responsible for 
obtaining medical records held by any federal department or 
agency that the veteran identified.  It further stated that 
it would obtain medical records from other health-care 
facilities as long as the veteran adequately identified the 
facilities, but noted that the veteran had the ultimate 
responsibility for obtaining those records.  

Third, VA must make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. §§ 3.159(c), 
(d) (2002).  While the RO did not obtain any additional 
records once compensation benefits had been granted, it did 
not need to obtain any records, as the veteran did not 
indicate that there were any records that VA needed to obtain 
in connection with his claim for an earlier effective date.  
In this particular case, obtaining records would not assist 
the veteran in obtaining an earlier effective date, as the 
determination of this case rests on whether there was a claim 
for compensation benefits under the provisions of 38 U.S.C.A. 
§ 1151 filed prior to November 1994, and either the veteran 
had filed a claim prior to 1994 or he did not. 

While the RO did not provide the veteran with an examination 
in connection with his claim for an earlier effective date, 
such is not necessary to make a determination in this case.  
An examination conducted after 1994 will not assist in 
obtaining an effective date earlier than November 1994 for 
the grant of compensation benefits under the provisions of 
38 U.S.C.A. § 1151 for sterility.

For the reasons stated above, the Board finds that the 
requirements of the VCAA have been met.

II.  Decision

A June 1974 VA hospitalization summary report reflects the 
veteran underwent an open revision of bladder neck 
contraction and panendoscopy after complaining of difficulty 
with urination.  An operative report reflects a definite 
cleft anteriorly in the shape of a "V" indicative of a 
hypertrophy of the lateral lobes.  Some obstruction 
posteriorly was also noted.  The veteran's postoperative 
course was noted as satisfactory.  Diagnoses of bladder neck 
contraction due to hypertrophy of the prostate gland, small 
hiatal hernia, and anxiety, functional overlay, were noted.

In a VA Form 21-4138, Statement in Support of Claim, received 
in May 1978, the veteran stated that he believed his service-
connected disabilities for hearing loss and fractured spine 
had increased in severity and asked for new evaluations for 
these disabilities.  In June 1978, the veteran submitted a 
statement, asserting that his disabilities were getting 
worse.  He listed the disabilities as "serous otitis media" 
and "lumbar strain, chronic."

An August 1978 VA examination report shows that the veteran 
complained of worsening problems with his service-connected 
back and hearing loss.  He also reported that since having 
prostate surgery, he had been unable to ejaculate on coitus.  
He stated he would experience severe pain in the testicles 
instead of ejaculation.  Physical examination revealed a 
well-healed suprapubic postoperative scar with very little 
tenderness in the area.  The examiner noted tenderness on 
palpation over the perineum and a left inguinal hernia, which 
was pulsating quite severely but not protruding.  The 
relevant diagnoses of status postoperative suprapubic 
prostate resection with residual epididymis obstruction and 
sterility, and left inguinal hernia were entered.

An October 1978 rating decision shows that the RO granted a 
20 percent evaluation for the service-connected low back 
strain and deferred the claim for an increased evaluation for 
hearing loss for a VA examination.  In the rating code sheet, 
it shows the following, in part:

8.	NSC [Not Service Connected]
	
PO suprapubic prostate resection 
with epididymitis obstruction and 
sterility
	
	Inguinal hernia, left

In the rating decision, the RO did not address the above-
listed disabilities in its discussion.  

In a VA Form 21-4138, received in February 1986, the veteran 
stated he wanted to file a claim for increased benefits for 
his service-connected back and ear problems.  He also stated 
that he wanted to look into eligibility for nonservice-
connected pension.  

An April 1986 VA examination report shows that the veteran 
reported complaints relating to his prostate back in 1972, 
when he had an episode of urinary retention and hematuria.  
He reported undergoing a suprapubic prostatectomy and that 
since that time he reported no difficulty in obtaining an 
erection but that he had not ejaculated.  The veteran further 
reported he had been married five times and had been unable 
to have any children with any of his wives.  The examiner 
entered a diagnosis of status post-suprapubic prostatectomy 
with apparent retrograde ejaculation.  He noted that the 
veteran had not been formally evaluated for retrograde 
ejaculation, but had historical support for infertility 
related to his surgery.

In a July 1986 rating decision, the RO continued the 
evaluations for the service-connected back and ear disorders 
and denied pension benefits, stating that the veteran's 
disabilities were not severe enough to preclude all forms of 
substantially gainful employment.  

In a statement from the veteran, received on November 16, 
1994, he stated the following, in part:

In 1979 I had a left inguinal hernia 
repaired at a Salem hospital.  At the 
same time I applied for a rating 
contending that my abdomen had been 
weakened due to a surgery performed by 
the VA in Boise, Idaho in 1970-71.  At 
that time I was cut from my naval to the 
top base of my penis.  I was hospitalized 
for over 30 days with a cathe[te]r and 
drain tube 1 1/2 inches below my naval.  At 
that time I was informed that my prostate 
swelling was blocking my urinary opening 
and that the surgery would enlarge that 
opening so I could void properly.  Since 
that surgery I have not had a normal 
ejaculation (no sperm\fluid); have not 
been able to have children; have had 
swelling of testicles; numbness and pain; 
and been bothered by inguinal hernias.  
Now I am told that my sperm is flowing 
back into my bladder killing the cells.  
I could have children (now 44 yrs old) if 
I wanted to go through artificial 
insemination.  All I know is I was 
ferti[l]e before that surgery and now I'm 
not.  And I cannot afford artificial 
insemination costs.

In a February 2000 decision, the Board granted compensation 
benefits under the provisions of 38 U.S.C.A. § 1151 for 
sterility.  In the Introduction, the Board stated the 
following, in part:

The Board notes that the issue of 
sterility was listed as not service 
connected in an October 1978 rating 
decision.  However, that issue was not 
discussed within the reasoning of the 
rating decision, and there is no evidence 
that the veteran was notified of a denial 
of compensation based upon a claim of 
sterility.  Thus, the issue has been 
addressed on a de novo basis.

In the August 2002 statement of the case, the Decision Review 
Officer stated that the October 1978 rating decision did not 
deny compensation based upon a claim of sterility.  
Specifically, he stated the following, in part:

[A]lthough it may appear that service 
connection was denied in 1978, in reality 
it was not formally adjudicated and 
denied until March 1999.  Historically, 
in 1978 it was the policy of the VA to 
add to rating code sheets any chronic 
condition[s] that were noted on 
examination, which may not have been 
claimed.  In following that procedure, 
the veteran would not have been notified, 
since it was not considered to be a claim 
for service connection. . . .

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless 
specifically provided otherwise, the effective date of an 
award based on a claim for compensation shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefor.  38 
U.S.C.A. § 5110(a) (West 2002); see 38 C.F.R. 3.400 (2003).  
The effective date of an award of disability compensation by 
reason of section 1151 of this title shall be the date such 
injury or aggravation was suffered if an application therefor 
is received within one year from such date.  38 U.S.C.A. 
§ 5110(c) (West 2002).  

A claim by a veteran for compensation may be considered to be 
a claim for pension; and a claim by a veteran for pension may 
be considered to be a claim for compensation.  38 C.F.R. § 
3.151(a) (2003).  A claim-application means a formal or 
informal communication in writing requesting a determination 
of entitlement or evidencing a belief in entitlement, to a 
benefit.  38 C.F.R. § 3.1(p) (2003).  Additionally, under 38 
C.F.R. § 3.155 (2003), it defines an informal claim as the 
following:

(a)  Any communication or action, 
indicating an intent to apply for one or 
more benefits under the laws administered 
by the Department of  Veterans Affairs, 
from a claimant, his or her duly 
authorized representative, a Member of 
Congress, or some person acting as next 
friend of a claimant who is not sui juris 
may be considered an informal claim.  
Such informal claim must identify the 
benefit sought. . . .  

(b) A communication received from a 
service organization, an attorney, or 
agent may not be accepted as an informal 
claim if a power of attorney was not 
executed at the time the communication 
was written.

In addressing the requirement for identifying the benefit 
sought, the United States Court of Appeals for Veterans 
Claims (Court) has stated that such identification need not 
be specific.  See Servello v. Derwinski, 3 Vet. App. 196, 199 
(1992).  The Board notes that the regulations cited above 
have not changed substantively from 1978 to the present time.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against an 
effective date earlier than November 16, 1994, for the grant 
of compensation benefits under the provisions of 38 U.S.C.A. 
§ 1151 for sterility.  The reasons follow.

Initially, the Board notes that the veteran did not file a 
claim for compensation under the provisions of 38 U.S.C.A. 
§ 1151 within one year of having undergone the surgery in 
1974, and thus, he would not be entitled to an effective date 
back to 1974 on this basis.  See 38 U.S.C.A. § 1151(c).  
Additionally, while the veteran initially claimed that the 
effective date should go back to 1974, he has subsequently 
dropped this argument.

The veteran has asserted that the August 1978 VA examination 
report was an informal claim for compensation under the 
provisions of 38 U.S.C.A. § 1151 (back in 1978, the statute's 
citation was 38 U.S.C. § 351, but the Board will address it 
under its current citation to avoid confusion), and that the 
RO had denied his claim for such benefits in the October 1978 
rating decision and failed to notify him, which has caused 
his 1978 claim to remain pending.  The Board disagrees with 
this assertion.  First, the Board does not find that the 
August 1978 VA examination report was an informal claim for 
compensation benefits under the provisions of 38 U.S.C.A. 
§ 1151 for sterility.  See 38 C.F.R. § 3.155.  It is an 
examination report submitted by a VA physician-it is not a 
communication from the veteran, his representative, a Member 
of Congress, or an agent communicating an intent to file a 
claim for compensation benefits.  See 38 C.F.R. §§ 3.1, 
3.155(a), (b).  The August 1978 examination report in no way 
meets the criteria for an informal claim.  The veteran had 
not executed a power of attorney for the VA examiner to be 
able to submit a claim on the veteran's behalf.  See 
38 C.F.R. § 3.155(b).  The examination report merely showed 
that the veteran had been unable to ejaculate since having 
undergone the surgery.  The Board does not find that such 
examination report was an informal claim for compensation 
benefits under the provisions of 38 U.S.C.A. § 1151.  See 
Brannon v. West, 12 Vet. App. 32, 35 (1998) ("The mere 
presence of the medical evidence does not establish an intent 
on the part of the [claimant] to seek . . . service 
connection. . . .").

As to the veteran's argument that the October 1978 rating 
decision adjudicated his claim for compensation benefits 
under the provisions of 38 U.S.C.A. § 1151 and failed to 
notify him of the denial of his claim, the Board disagrees 
with this assertion as well.  The Decision Review Officer 
explained in the August 2002 statement of the case that it 
was standard procedure back in 1978 to list a disability that 
was not claimed by the claimant.  There was no showing of an 
intent to adjudicate that claim in the rating decision.  The 
1978 rating decision shows that the issues were increased 
evaluations for service-connected disabilities.  In the 
listing of issues being adjudicated in the rating decision, 
there was no listing of a claim for compensation under the 
provisions of 38 U.S.C.A. § 1151 for sterility.  The body of 
the decision did not address claims for compensation for 
sterility or left inguinal hernia (both of these disabilities 
were listed on the rating decision).  The Board finds that 
the explanation provided by the Decision Review Officer is 
reasonable and that the record and law extant at that time 
supports the finding that a claim for compensation for 
sterility was neither filed nor adjudicated at that time.  As 
stated above, the August 1978 VA examination report was not 
an informal claim for compensation benefits and thus VA had 
no duty to adjudicate the claim.

The veteran's representative has argued that VA's 
Adjudication and Procedures Manual essentially required the 
rating board to adjudicate the claim for compensation 
benefits under the provisions of 38 U.S.C.A. § 1151 for 
sterility at the time of the October 1978 rating decision.  
Again, the Board finds that the August 1978 VA examination 
report was not an informal claim for compensation benefits 
under the provisions of 38 U.S.C.A. § 1151 for sterility, and 
thus the rating board was under no duty to adjudicate a claim 
that had not been filed.  The representative asserts that 
"The veteran's description of the fact that he became 
sterile as a result of VA treatment to the VA examiner was 
reduced to a writing by the VA examiner and established a 
'claim' for increased compensation, to include § 351."  
While the VA examination report reduced the veteran's 
complaint of sterility to a "writing," it does not meet the 
qualifications of an informal claim for compensation under 
the provisions of 38 U.S.C.A. § 1151.  The regulation is 
clear-the communication must come from the veteran, a 
representative of the veteran (who has been given a power of 
attorney), a Member of Congress, or someone acting as next 
friend of a claimant who has been determined to be 
incompetent.  See 38 C.F.R. §§ 3.155(a), (b).  Additionally, 
the communication must indicate an intent to apply for one or 
more VA benefits.  Neither of these requirements are met in 
the August 1978 VA examination report.  The Brannon case is 
on point to the facts in this case.  See Brannon, supra.  
Specifically, the veteran in that case was service connected 
for a skin disorder and a VA examination report showed a 
finding by the examiner that the veteran suffered from 
"[t]remendous anxiety secondary to itching."  Id. at 33.  
The veteran had alleged that this established an informal 
claim for secondary service connection for a psychiatric 
disorder.  The Court found that the examination report did 
not establish an intent on the part of the veteran to seek 
secondary service connection for the psychiatric disorder.  
Id. at 35.  It added that while the Board must interpret a 
claimant's submissions broadly, it was not required to 
conjure up issues that were not raised by the claimant.  Id.  

In this case, the veteran's complaint to the VA examiner was 
made in connection with his report of his medical history.  
He did not express to the examiner that he was considering 
filing a claim for compensation benefits because of his 
sterility.  Additionally, the veteran had submitted two 
written statements in connection with his claims for 
increased benefits (which are described above) back in 1978, 
where he listed specifically what disabilities for which he 
was seeking additional compensation-his back disorder and 
his ear disorder.  He made no mention that he was seeking 
additional benefits for a disability related to his 
sterility.  As stated above, the holding in Brannon, while 
argued by the veteran's representative as not being 
applicable, is on point in this case.  The Court found that a 
medical record did not establish an intent on the part of the 
claimant to seek VA benefits.  That holding is applicable in 
this case.  As a result, the Board finds that the 
preponderance of the evidence is against a finding that the 
August 1978 VA examination report is an informal claim for 
compensation benefits.  There is no intent expressed in that 
report that the veteran was going to seek benefits as a 
result of his sterility.  

The Board is aware that in the February 2000 decision, the 
Board made a notation in the introduction that "the issue of 
sterility was listed as not service connected in an October 
1978 rating decision" and that such claim was not addressed 
in the reasoning of the rating decision.  The veteran has 
argued that this finding by the Board is evidence that the 
claim had been adjudicated back in 1978 and that VA had 
failed to notify him of the denial and that his claim has 
remained pending since that time.  This statement made by the 
Board was not a binding determination.  Rather, the Board was 
making an observation that the issue of sterility was noted 
to be not service connected in the rating decision and was 
offering an explanation as to why it was considering the 
veteran's claim for compensation under the provisions of 
38 U.S.C.A. § 1151 for sterility on a de novo basis.  There 
was no holding in that Board decision to the effect that the 
October 1978 rating decision adjudicated the claim.  The 
August 2002 statement of the case has explained why the 
disability was listed on the rating decision, which, as 
stated above, the Board finds is reasonable in its 
interpretation.

Alternatively, the veteran and his representative have 
asserted that the provisions of 38 C.F.R. § 3.157 ("Report 
of examination or hospitalization as claim for increase or to 
reopen") apply to the veteran's claim since a claim for 
benefits under the provisions of 38 U.S.C.A. § 1151 should be 
considered a claim for "increased benefits."  The Board 
disagrees with this argument.  Under 38 C.F.R. § 3.157, it 
allows a VA examination or hospitalization to be accepted as 
either a claim for increased benefits or a petition to reopen 
a previously denied claim.  Specifically, it states the 
following, in part:

Once a formal claim for pension or 
compensation has been allowed or a formal 
claim for compensation disallowed for the 
reason that the service-connected 
disability is not compensable in degree, 
receipt of [a VA medical record] will be 
accepted as an informal claim for 
increased benefits or an informal claim 
to reopen. 

The veteran's claim for compensation under the provisions of 
38 U.S.C.A. § 1151 for sterility had not yet been allowed 
back in 1978, so the August 1978 examination report could not 
constitute an informal claim for increase under that clause.  
See Crawford v. Brown, 5 Vet. App. 33 35-36 (1993).  Since 
there had not been a prior allowance or disallowance of a 
formal claim for compensation under the provisions of 
38 U.S.C.A. § 1151 for sterility for the reason that the 
disability was not compensable in degree, a VA medical record 
could not be accepted as an informal claim under 38 C.F.R. 
§ 3.157.  See also Servello, 3 Vet. App. at 199 (38 C.F.R. 
§ 3.157(b) provides that the date of an outpatient or 
hospital examination or admission to a VA or uniformed 
services hospital will be accepted as the date of receipt of 
an informal claim for increased benefits, or an informal 
claim to reopen, with respect to disabilities for which 
service connection has been granted) (emphasis added); 
Lalonde v. West, 12 Vet. App. 377, 382 (1999) (because the 
appellant had not been granted service connection for his 
anxiety disorder, the mere receipt of medical records cannot 
be construed as an informal claim); Kessel v. West, 13 Vet. 
App. 9, 23 (1999) (there has not been a prior allowance or 
disallowance of a claim for service connection for the 
claimed condition, and any examination reports could not be 
accepted as an informal claim).  Therefore, the August 1978 
VA examination report cannot properly be accepted as an 
informal claim for compensation benefits under the provisions 
of 38 U.S.C.A. § 1151 for sterility.

Based on the reasons stated above, the Board finds that the 
August 1978 VA examination report is not an informal claim 
for compensation benefits for sterility, and the October 1978 
rating decision did not adjudicate a claim for sterility 
where the RO failed to notify the veteran of the denial of 
such claim, such that the claim could be perceived as 
"pending."  Thus, the Board has determined that the 
preponderance of the evidence is against an effective date of 
August 1978 for the grant of compensation benefits under the 
provisions of 38 U.S.C.A. § 1151 for sterility.

The Board has reviewed the April 1986 VA examination report, 
where the veteran again reported his inability to ejaculate 
and stated that he had been unable to have children with his 
former five wives, to ascertain if such report would provide 
a basis which would warrant an earlier effective date in the 
grant of compensation benefits under the provisions of 
38 U.S.C.A. § 1151 for sterility and finds that, like the 
August 1978 VA examination report, it is not an informal 
claim for compensation benefits for all the same reasons 
expressed above as to the August 1978 VA examination report.  
There is no showing of an intent on behalf of the veteran to 
file a claim for compensation benefits under the provisions 
of 38 U.S.C.A. § 1151 in that examination report.  See 
38 C.F.R. §§ 3.1, 3.155(a); see also Brannon, supra.  
Additionally, such medical record is not a communication from 
the veteran or a representative of the veteran to meet this 
requirement as to an informal claim.  See 38 C.F.R. 
§§ 3.155(a), (b).  Like in Brannon, the VA examiner in the 
April 1986 VA examination report clearly attributed the 
veteran's sterility to the surgery he underwent at a VA 
facility.  Because the VA examination report in the Brannon 
case was not found to be an informal claim for compensation 
benefits in that case, the Board finds that same 
determination is applicable to the April 1986 VA examination 
report.  See Brannon, supra.  Accordingly, the Board finds 
that the preponderance of the evidence is against a finding 
that the April 1986 VA examination report was an informal 
claim for compensation benefits under the provisions of 
38 U.S.C.A. § 1151 for sterility.

The first communication from the veteran, which could be 
construed as an informal claim for compensation benefits 
under the provisions of 38 U.S.C.A. § 1151 for sterility, is 
the November 16, 1994, statement.  In that statement, the 
veteran was very detailed in complaining about the residuals 
from the prostate surgery he underwent in the 1970s.  He 
noted he had not had a normal ejaculation and had been unable 
to have children.  He further stated that he had been fertile 
prior to undergoing the surgery and then was infertile coming 
out of the surgery.  Such statements by the veteran were 
expressed in a context such as to communicate an intent to 
apply for a VA benefit, and the statement was also submitted 
by the veteran himself.  Therefore, that statement met all 
the requirements of an informal claim for compensation 
benefits for his sterility, and thus this is the proper 
effective date for the grant of compensation benefits under 
the provisions of 38 U.S.C.A. § 1151 for sterility.  The 
Board has thoroughly reviewed the evidence of record and 
finds that the preponderance of the evidence is against a 
finding that an effective date earlier than November 16, 
1994, is warranted in this case for the reasons stated above.  

The Board notes that the veteran has argued that subsequent 
rating decisions which show a "PD" next to the listing of 
status post suprapubic prostatectomy with epididymitis and 
sterility indicates that the RO was conceding that this claim 
had been "Previously Denied."  The Board does not know what 
that acronym means; however, even if it accepted the 
veteran's argument as true, the Board finds that such finding 
did not prejudice the veteran.  The first time that acronym 
shows up in a rating decision was in a September 1995 rating 
decision.  Prior to that, there is no showing of "PD" next 
to the listing of status post suprapubic prostatectomy with 
epididymitis and sterility.  The effective date granted for 
compensation under the provisions of 38 U.S.C.A. § 1151 for 
sterility predates this rating decision.  This is the basis 
for the Board's determination that the showing of "PD" did 
not prejudice the veteran.  The Board has explained above why 
it does not believe that this claim had been adjudicated 
prior to the veteran's November 1994 claim for compensation 
under the provisions of 38 U.S.C.A. § 1151.

It is also important to point out that the Board would not be 
bound by such determination (i.e., "PD"), as the Board must 
make its own decisions in matters pertaining to its 
jurisdiction.

In determining whether an earlier effective date is 
warranted, the Board must consider whether it is reasonable 
to perceive that the veteran's claim for pension in February 
1986 could have been construed as a claim for compensation as 
well.  See 38 C.F.R. § 3.151 (1986) (claim by a veteran for 
pension may be considered to be a claim for compensation).  
However, the Board finds that the February 1986 statement, to 
include a VA Form 21-527, Income-Net Worth and Employment 
Statement, from the veteran could not have been construed as 
a claim for compensation benefits under the provisions of 
38 U.S.C.A. § 1151.  There is nothing in the "four corners" 
of those two documents that even implied an intent that the 
veteran was claiming compensation benefits under the 
provisions of 38 U.S.C.A. § 1151.  Specifically, there was no 
allegation pertaining to his sterility or the surgery he 
previously underwent in 1974.  Rather, the veteran made a 
general claim that he was seeking pension benefits.  Thus, 
for the above reasons, the Board finds that the preponderance 
of the evidence is against the finding that the veteran's 
February 1986 claim for pension benefits was a claim for 
compensation under the provision of 38 U.S.C.A. § 1151 for 
sterility, and therefore an effective date back to February 
1986 is not warranted.  

The Board has thoroughly reviewed the evidence of record 
between 1978 and the November 1994 informal claim for 
compensation benefits, and, for the reasons stated above, 
finds that the preponderance of the evidence is against the 
grant of an effective date earlier than November 16, 1994, 
for the grant of compensation benefits under the provisions 
of 38 U.S.C.A. § 1151 for sterility, and there is no doubt to 
be resolved.  See Gilbert, 1 Vet. App. at 55.  


ORDER

Entitlement to an effective date earlier than November 16, 
1994, for the grant of compensation under the provisions of 
38 U.S.C.A. § 1151 for  is denied.



____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



